Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on September 27, 2019 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. (10,532,718).
As per claim 1, Hammer et al. disclose a vehicle reinforcement assembly which includes a detector 42 configured to be housed in an interior compartment of a vehicle (see at least figures 2, 3, item 42; column 3, lines 62-65); and a reinforcement member configured to be housed in the interior compartment at a location adjacent to the detector, the reinforcement member having a vehicle forward facing end that extends closer to a vehicle front end than the detector extends to the vehicle front end (see at least figures 3, items 40, 46, 56 and 60).
As per claim 2, Hammer et al. disclose that the reinforcement member is disposed below the detector 42 (see at least figure 3).
As per claim 3, Hammer et al. disclose that the reinforcement member includes a vehicle rear facing end that faces away from the vehicle forward facing end, the vehicle rear facing end being configured to abut a vehicle bumper (see at least figures 2 and 3).
As per claims 4, 5 and 7, Hammer et al. disclose that the reinforcement member has a main body, a first extension extending from the main body and a second extension extending from the main body, the first and second extensions being spaced from each other and the first and second extensions include the vehicle rear facing end of the reinforcement member (see at least figure 8, the C shape).
As per claim 6, Hammer et al. disclose that the main body includes the vehicle forward facing end and is configured to face a grille component of the vehicle (see at least figures 1 and 8).
As per claims 8-10, Hammer et al. disclose that the reinforcement member is a first reinforcement member and the vehicle reinforcement assembly further includes a second reinforcement member, the first reinforcement member having a density that is greater than a density of the second reinforcement member and the density is selected per liking (see at least column 4, lines 17-60).
As per claims 11-13, Hammer et al. disclose these limitations in at least figures 1-3, 6, 8 and 10. wherein the first reinforcement member is supported to the second reinforcement member.
With respect to claims 14-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Cate et al. (6,755,452), Evans et al. (6,997,490), Takahashi et al. (8,368,523) and Evans (2002/0149214).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
April 22, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661